ACCEPTED
                                                                                      03-14-00695-CR
                                                                                              6266047
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 7/29/2015 9:24:51 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                              NO. 03-14-00695-CR

PAUL DANIEL CAMPBELL                     §        IN THE THIRD FILED IN
                                                           3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
v.                                       §        DISTRICT 7/29/2015
                                                            COURT9:24:51
                                                                       OF AM
                                                             JEFFREY D. KYLE
THE STATE OF TEXAS                       §        APPEALS OF TEXAS Clerk




     STATE’S SECOND MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 33 days to file Appellee’s brief, and

for good cause would show the following:



                                        I.

      Appellant was charged by indictment with Intoxication Manslaughter with a

Vehicle, a second-degree felony. After his conviction by a jury – which also made

an affirmative finding of a deadly weapon – Appellant was sentenced to 17 years

of confinement in the Texas Department of Criminal Justice. Appellant’s brief was

initially due March 19, 2015. After two motions for extension were granted,

Appellant filed his brief on May 28, 2015. The State’s Brief is currently due on

July 29, 2015.




                                        1
                                         II.

      I anticipate that I will handle the brief for the State in this case. I filed the

State’s brief in 03-14-00639-CR on July 13, 2015. I have reviewed - and, when

required, filed an answer to – expunctions and nondisclosures; within the past two

weeks, I have also prepared an expunction petition and order and performed other

research related to expunctions. I have recently assisted other attorneys in the

office with issues in their appeals, including a trial court hearing on a dispute

related to a reporter’s record in 03-14-00570-CR and findings of fact and

conclusions of law in a remanded State’s appeal in 03-15-00153-CR. Additionally,

I have assisted other attorneys in the office – and in one instance, an attorney from

another county’s office – by researching various issues that have arisen in their

trials. I am currently attempting to finish the State’s brief in 03-14-00818-CR.

Upon completing that brief, I must finish the State’s brief in 03-15-00079-CR. I

have not yet been able to work on a response in the instant case, and respectfully

request an extension of 33 days to file the State’s brief. This is the second

extension sought by Appellee.



                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 33 days, until August 31, 2015, so that an


                                          2
adequate response may be made to Appellant’s brief.           This extension is not

requested for purposes of delay but so that justice may be done.

                                        Respectfully submitted,

                                        /s/ Joshua D. Presley
                                        Joshua D. Presley SBN: 24088254
                                        preslj@co.comal.tx.us
                                        Comal Criminal District Attorney’s Office
                                        150 N. Seguin Avenue, Suite 307
                                        New Braunfels, Texas 78130
                                        Ph: (830) 221-1300 / Fax: (830) 608-2008



                          CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Second Motion

to Extend Time to File Brief has been delivered to Appellant PAUL DANIEL

CAMPBELL’s attorney in this matter:

      Amanda Erwin
      amanda@theerwinlawfirm.com
      109 East Hopkins Street, Suite 200
      San Marcos, Texas 78666
      Counsel for Appellant on Appeal

By electronically sending it to the above-listed email address through
efile.txcourts.gov, this 29th day of July, 2015.


                                               /s/ Joshua D. Presley
                                                Joshua D. Presley


                                           3